DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the Ex Parte Quayle Action mailed on 08/26/2021, Applicant filed a response and amended claim 7 on 10/27/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn apparatus claims 12-15 are cancelled. 
	In claim 23, “wherein the heating of the mandrel and the layer comprises” is replaced --wherein the heating of the mandrel and the layer in step (iv)-- .

Reasons for Allowance
Claims 1-5, 7-11, and 17-23 are allowed.
Rodman (US 8,337,740) teaches a method of making a composite structure, the method comprising:
arranging fiber plies wetted with a resin to form at least one structural member located between at least two pressurizable members (Col 5, Ln 7-10);
placing a composite assembly into a mold, wherein the composite assembly includes an arrangement of the pressurizable members, the fiber plies and the stiffener (Col 5, Ln 13-16);

simultaneously pressurizing the inner surface of the pressurizable members with a second pressure (Col 7, Ln 15-35), 
wherein the pressurizable member can be removed (Column 4, Lines 25-48). 

Rodman does not disclose  (iv) introducing a pressurized fluid into the interior of the mandrel via the aperture for generating a force acting to expand the mandrel outward, heating the mandrel to a temperature below the melting temperature of the first material for making the mandrel deformable and allowing the mandrel to expand outward and press the layer against the mold, and heating the layer to a temperature above the curing temperature of the second material to cure and form the structure in a first curing, (v) heating the mandrel to a temperature above the melting point of the first material for melting the mandrel, and (vi)  subjecting the structure to a second curing at a temperature above the melting point of the first material.

Takano (PG-PUB 2015/0183139) teaches a method for molding fiber-reinforced plastic, wherein a core is formed in a desired shape by accommodating, in a flexible bag, a grain group, wherein the bag is a film made of polyethylene (Figure 2 and[0090]). 

Vontell (PG-PUB 2010/0015265) teaches a process for producing a pressure bladder utilizing a mandrel, comprising the step of removing the mandrel from the assembly by applying heat and pressure to the assembly such the mandrel is extracted from the cavity of the assembly through an opening (Figure 2A-2F), wherein the mandrel can be polyethylene glycol [0021]. 
 	As discussed above, utilizing a hollow mandrel for pressurizing, shaping, and curing a layer of fiber-material by heating the mandrel to a curing temperature of the layer and removing a mandrel by subjecting the mandrel-structure assembly to a temperature above the melting point of the material of the hollow mandrel are known in the prior art. However, the combination of these features, including (iv) introducing a pressurized fluid into the interior of the mandrel via the aperture for generating a force 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742